Per Curiam.

We adopt the findings, conclusions, and recommendation of the board. Given respondent’s restitution, remorse, and ultimate cooperation in the proceedings, a definite suspension from the practice of law is an appropriate sanction for his misconduct. See Cuyahoga Cty. Bar Assn. v. Caywood (1991), 62 Ohio St.3d 185, 580 N.E.2d 1076. Respondent is hereby suspended from the *150practice of law in Ohio for one year, with six months stayed on the condition that during the first six months of the suspension, he take six hours of continuing legal education courses in law office management. Costs taxed to respondent.1

Judgment accordingly.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.
Cook and Lundberg Stratton, JJ., dissent.

. We deny grievant Stanek’s motion for leave to file objections to the board’s report.